Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 19-cv-20394


  MARJORIE SANDY,

          Plaintiff,

  v.

  CARNIVAL CORPORATION
  A Panamanian Corporation d/b/a
  CARNIVAL CRUISE LINE, and
  PARK WEST GALLERIES, INC.
  d/b/a PARK WEST GALLERY

          Defendant.

                                                 /

               COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

          Plaintiff, MARJORIE SANDY (“Plaintiff”), through undersigned counsel, sues Defendants,

  CARNIVAL CORPORATION and PARK WEST GALLERIES, INC. (“Defendants”), and demands

  trial by jury, stating as follows:

                                       PARTIES AND JURISDICTION

          1.     Plaintiff seeks damages in excess of $75,000.00, exclusive of interest, costs and

  attorney’s fees.

          2.     This Court has admiralty and maritime jurisdiction pursuant to 28 U.S.C.§ 1332 and

  28 U.S.C.§ 1333 as the causes of action asserted are maritime torts.

          3.     Suit is filed in Federal Court because of the federal forum selection clause in the

  Passenger Contract Ticket issued by the Defendant.

          4.     Plaintiff is sui juris and is a resident and citizen of Pearland, Texas.




                                       ARONFELD TRIAL LAWYERS
                                              Page 1 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 2 of 11



         5.    Defendant CARNIVAL CORPORATION is a foreign corporation who is authorized

  to conduct and who does conduct business in the State of Florida, who at all times material hereto

  was and is doing business in Miami-Dade County, Florida, and who maintains its corporate

  headquarters and principal place of business in Miami-Dade County Florida.

         6.    Defendant CARNIVAL CORPORATION is a citizen of the State of Florida.

         7.    Defendant CARNIVAL CORPORATION, at all times material hereto, personally or

  through an agent, in the County and in the District in which this Complaint is filed:

         a.      Operated, conducted, engaged in or carried on a business venture in this state

  and/or county; and/or

         b.      Had an office or agency in this state and/or county; and/or

         c.      Engaged in substantial activity within this state; and/or

         d.      Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

  48.181 or 48.193.

         8.    Defendant PARK WEST GALLERIES, INC. is a foreign corporation who is

  authorized to conduct and who does conduct business in the State of Florida, and who at all times

  material hereto was and is doing business in Miami-Dade County, Florida.

         9.    All conditions precedent for filing and maintaining this action have been fulfilled,

  have been waived, or do not apply.

                                        FACTUAL ALLEGATIONS

         10.   The incident occurred on or about June 29, 2018, while Plaintiff was a lawfully paying

  passenger aboard Defendant’s cruise ship vessel, the Carnival Magic.




                                   ARONFELD TRIAL LAWYERS
                                          Page 2 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 3 of 11



          11.   The Plaintiff was attending the Carnival Magic’s Art Gallery and Art Auction

  Program when she tripped and fell over a box. There was a black or dark colored cloth draped

  around this box, and this box blended with the carpet. As a result of the fall, Plaintiff suffered

  injuries that included, but are not limited to, a fractured rib, injuries to her groin area, and

  persistent pain in her rib and groin area.

          12.   At all times relevant, the Art Gallery, Art Auction area, the subject floors, and the

  subject box, and the areas surrounding them, were unreasonably dangerous, risk-creating,

  defective, outdated, improperly designed, improperly installed, and/or otherwise unsafe.

          13.   This area lacked adequate safety features to prevent Plaintiff’s fall.

          14.   These hazardous conditions were known, or should have been known, to Defendants

  in the exercise of reasonable care.

          15.   These hazardous conditions existed for a period of time before the incident.

          16.   These conditions were neither open nor obvious to Plaintiff.

          17.   Nevertheless, at all times relevant, Defendants failed to adequately inspect the area

  of Plaintiff’s incident for dangers.

          18.   At all times relevant, Defendants failed to adequately inspect the Art Gallery, Art

  Auction area, the subject floors, and the subject box, and the area surrounding the Art Gallery and

  Art Auction, to ensure that it was reasonably safe, and in a reasonably safe condition.

          19.   At all times relevant, Defendants failed to eliminate the hazard(s).

          20.   At all times relevant, Defendants failed to properly maintain this area.

          21.   At all times relevant, Defendants failed to maintain the floors which made up this

  area and failed to maintain the subject box.

          22.   At all times relevant, Defendants participated in the design and/or approved the

  design of the Art Gallery, Art Auction area, the subject floors, and the subject box.
                                         ARONFELD TRIAL LAWYERS
                                                Page 3 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 4 of 11



          23.   At all times relevant, Defendants participated in the installation and/or approved the

  installation of the Art Gallery, Art Auction area, the subject floors, and the subject box.

          24.   At all times relevant, Defendants participated in the design and/or approved the

  design of the area surrounding Art Gallery, Art Auction area, the subject floors, and the subject

  box.

          25.   At all times relevant, Defendants failed to properly train and supervise its crew.

          26.   Furthermore, the lighting was inadequate to enable Plaintiff to notice any

  hazards.

                                         COUNT I –
                                NEGLIGENCE AGAINST CARNIVAL

          27.   Plaintiff hereby adopts and re-alleges each and every allegation in paragraphs 1

  through 26 as is set forth herein.

          28.   The Defendant CARNIVAL CORPORATION owed a duty to exercise reasonable

  care under the circumstances for the safety of its passengers.

          29.   Such duties include, but are not limited to, the duty to provide its passengers

  reasonable care to inspect for and resolve dangerous, risk-creating, and hazardous conditions that

  passengers, including the Plaintiff, will likely encounter.

          30.   Such duties also include, but are not limited to, the duty to maintain its ship in a

  reasonably safe condition for the use and enjoyment of its passengers.

          31.   Such duties also include, but are not limited to, the duty to warn passengers of hazards

  which passengers may reasonably be expected to encounter.

          32.   At all times material, the Defendant CARNIVAL CORPORATION, through its

  vessel, crew, agents, employees, staff, and/or representatives, who were acting in the course and

  scope of their employment and/or agency with the Defendant CARNIVAL CORPORATION,


                                       ARONFELD TRIAL LAWYERS
                                              Page 4 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 5 of 11



  breached the duty of reasonable care owed to the Plaintiff and were negligent in one or more of

  the following ways:

           a. Failing to keep and maintain its Art Gallery and Art Auction area, and the areas
              surrounding the Art Gallery and Art Auction in a reasonably safe condition, so as to
              help prevent hazards to its passengers;

           b. Failing to inspect, clean, keep and maintain the floors and box of the Art Gallery
              and Art Auction area, and the areas surrounding the Art Gallery and Art Auction in a
              reasonably safe condition;

           c. Failing to install proper and reasonable safeguards to prevent passengers from being
              injured when traversing the subject area;

           d. Failing to take proper precautions for the safety of passengers using or entering the
              subject area;

           e. Failing to warn Plaintiff of the risk-creating conditions of its Art Gallery and Art
              Auction area, and the area surrounding the Art Gallery and Art Auction;

           f.   Failing to have adequate policies and procedures in place for inspection, cleaning
                and maintenance of its Art Gallery and Art Auction area, and the areas surrounding
                the Art Gallery and Art Auction;

           g. Creating a risk-creating condition and/or failing to remedy a risk-creating condition
              which was known by the Defendant CARNIVAL CORPORATION and which in the
              exercise of reasonable care should have been known by the Defendant CARNIVAL
              CORPORATION;

           h. Negligently designing, approving, and/or failing to inspect and remedy the subject
              area, including the floors and box, and the adjacent areas, such that tripping hazards
              were present in the walking path of passengers in the subject area;

           i.   Failing to adequately train its crew to keep the floors at its Art Gallery and Art
                Auction, and the areas surrounding them clean and free of hazards;

           j.   Failing to provide proper and adequate medical care in its infirmary, including, but
                not limited to, failing to treat Plaintiff upon her initial request to be treated, failing
                to take x-rays or other adequate imaging, failing to diagnose Plaintiff’s injuries
                and/or misdiagnosing her injuries, failing to properly treat her injuries, failing to
                provide her with copies of her shipboard medical and other records, and aggravating
                the severity of the injuries by the ship’s medical staff;




                                    ARONFELD TRIAL LAWYERS
                                           Page 5 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 6 of 11



           k. Failing to employ sufficient crewmembers or adequately trained crewmembers to
              properly inspect, clean, and maintain the area of the ship where Plaintiff’s incident
              occurred, and Defendant CARNIVAL CORPORATION knew or should have known
              that this ship was inadequately staffed;

           l.   Failing to treat the floors at its Art Gallery and Art Auction area, and the areas
                surrounding them to prevent them from becoming unreasonably slippery, sticky, or
                otherwise unreasonably dangerous;

           m. Failing to provide adequate lighting to enable passengers to notice any hazards;

           n. By placing, failing to prevent, and/or causing a black or dark colored cloth to be
              draped around the subject box.

           o. By failing to prevent and/or causing the subject box to blend with the carpet;

           p. Failing to warn Plaintiff and other passengers of prior similar incidents;

           q. Failing to respond adequately to prior similar incidents and take corrective measures;

           r.   Failing to comply with applicable standards, statutes, or regulations the violation
                of which is negligence per se and/or evidence of negligence;

           s. Failing to otherwise maintain the area and the premises in a safe and reasonable
              manner; and/or

           t.   Through other acts or omissions constituting a breach of the duty to use
                reasonable care which will be revealed through discovery.

         33.    Defendant CARNIVAL CORPORATION’s negligence proximately caused Plaintiff

  great bodily harm in that, but for the Defendant CARNIVAL CORPORATION’s negligence,

  Plaintiff’s injuries would not have occurred.

         34.    Defendant CARNIVAL CORPORATION either (a) had actual knowledge of the risk-

  creating conditions; (b) had constructive knowledge of the risk-creating conditions; (c) would have

  had knowledge of the risk-creating conditions had the Defendant CARNIVAL CORPORATION

  implemented proper methods of inspection; and/or (d) created the risk-creating conditions.

         35.    As a result of the Defendant CARNIVAL CORPORATION’s negligence, Plaintiff

  has   suffered   severe   bodily    injury   resulting   in   pain   and   suffering,    disability,

                                     ARONFELD TRIAL LAWYERS
                                            Page 6 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 7 of 11



  disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

  hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability to

  earn money.

          36.    The losses are either permanent or continuing in nature.

          37.    Plaintiff has suffered these losses in the past and will continue to suffer such loses in

  the future.

          WHEREFORE, Plaintiff, MARJORIE SANDY, demands Judgment against Defendant,

  CARNIVAL CORPORATION, for damages suffered and costs incurred, as well as for damages and

  costs that Plaintiff will suffer and incur in the future, as a result of Plaintiff’s bodily injury, pain and

  suffering, disability, disfigurement, scarring, mental anguish, hospitalization, medical care and

  treatment, nursing care and treatment, loss of earnings, loss of ability to earn money, loss of

  important bodily functions, and loss of capacity for the enjoyment of life; for all court costs, pre-

  and post-judgment interest, and for any and all other relief which the Court deems just or

  appropriate.

                                    COUNT II –
                   NEGLIGENCE AGAINST PARK WEST GALLERIES, INC.

          38.    Plaintiff hereby adopts and re-alleges each and every allegation in paragraphs 1through

  26 as is set forth herein.

          39.    The Defendant PARK WEST GALLERIES, INC. owed a duty to exercise reasonable

  care under the circumstances for the safety of its passengers.

          40.    Such duties include, but are not limited to, the duty to provide its passengers

  reasonable care to inspect for and resolve dangerous, risk-creating, and hazardous conditions that

  passengers, including the Plaintiff, will likely encounter.




                                     ARONFELD TRIAL LAWYERS
                                            Page 7 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 8 of 11



         41.    Such duties also include, but are not limited to, the duty to maintain its galleries in a

  reasonably safe condition for the use and enjoyment of the passengers.

         42.    Such duties also include, but are not limited to, the duty to warn passengers of hazards

  which passengers may reasonably be expected to encounter.

         43.    At all times material, the Defendant PARK WEST GALLERIES, INC., through its

  crew, agents, employees, staff, and/or representatives, who were acting in the course and scope

  of their employment and/or agency with the Defendant PARK WEST GALLERIES, INC.,

  breached the duty of reasonable care owed to the Plaintiff and were negligent in one or more of

  the following ways:

           a. Failing to keep and maintain its Art Gallery and Art Auction area, and the areas
              surrounding the Art Gallery and Art Auction in a reasonably safe condition, so as to
              help prevent hazards to its passengers;

           b. Failing to inspect, clean, keep and maintain the floors and box of the Art Gallery
              and Art Auction area, and the areas surrounding the Art Gallery and Art Auction in a
              reasonably safe condition;

           c. Failing to install proper and reasonable safeguards to prevent passengers from being
              injured when traversing the subject area;

           d. Failing to take proper precautions for the safety of passengers using or entering the
              subject area;

           e. Failing to warn Plaintiff of the risk-creating conditions of its Art Gallery and Art
              Auction area, and the area surrounding the Art Gallery and Art Auction;

           f.   Failing to have adequate policies and procedures in place for inspection, cleaning
                and maintenance of its Art Gallery and Art Auction area, and the areas surrounding
                the Art Gallery and Art Auction;

           g. Creating a risk-creating condition and/or failing to remedy a risk-creating condition
              which was known by the Defendant CARNIVAL CORPORATION and which in the
              exercise of reasonable care should have been known by the Defendant CARNIVAL
              CORPORATION;

           h. Negligently designing, approving, and/or failing to inspect and remedy the subject
              area, including the floors and box, and the adjacent areas, such that tripping hazards
              were present in the walking path of passengers in the subject area;

                                    ARONFELD TRIAL LAWYERS
                                           Page 8 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 9 of 11




         i.   Failing to adequately train its crew to keep the floors at its Art Gallery and Art
              Auction, and the areas surrounding them clean and free of hazards;

         j.   Failing to provide proper and adequate medical care in its infirmary, including, but
              not limited to, failing to treat Plaintiff upon her initial request to be treated, failing
              to take x-rays or other adequate imaging, failing to diagnose Plaintiff’s injuries
              and/or misdiagnosing her injuries, failing to properly treat her injuries, failing to
              provide her with copies of her shipboard medical and other records, and aggravating
              the severity of the injuries by the ship’s medical staff;

         k. Failing to employ sufficient crewmembers or adequately trained crewmembers to
            properly inspect, clean, and maintain the area of the ship where Plaintiff’s incident
            occurred, and Defendant CARNIVAL CORPORATION knew or should have known
            that this ship was inadequately staffed;

         l.   Failing to treat the floors at its Art Gallery and Art Auction area, and the areas
              surrounding them to prevent them from becoming unreasonably slippery, sticky, or
              otherwise unreasonably dangerous;

         m. Failing to provide adequate lighting to enable passengers to notice any hazards;

         n. By placing, failing to prevent, and/or causing a black or dark colored cloth to be
            draped around the subject box.

         o. By failing to prevent and/or causing the subject box to blend with the carpet;

         p. Failing to warn Plaintiff and other passengers of prior similar incidents;

         q. Failing to respond adequately to prior similar incidents and take corrective measures;

         r.   Failing to comply with applicable standards, statutes, or regulations the violation
              of which is negligence per se and/or evidence of negligence;

         s. Failing to otherwise maintain the area and the premises in a safe and reasonable
            manner; and/or

         t.   Through other acts or omissions constituting a breach of the duty to use reasonable
              care which will be revealed through discovery.




                                  ARONFELD TRIAL LAWYERS
                                         Page 9 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 10 of 11



           44.   Defendant PARK WEST GALLERIES, INC.’s negligence proximately caused

   Plaintiff great bodily harm in that, but for the Defendant PARK WEST GALLERIES, INC.’s

   negligence, Plaintiff’s injuries would not have occurred.

           45.   Defendant PARK WEST GALLERIES, INC. either (a) had actual knowledge of the

   risk-creating conditions; (b) had constructive knowledge of the risk-creating conditions; (c) would

   have had knowledge of the risk-creating conditions had the Defendant PARK WEST GALLERIES,

   INC. implemented proper methods of inspection; and/or (d) created the risk-creating conditions.

           46.   As a result of the Defendant PARK WEST GALLERIES, INC.’s negligence,

   Plaintiff has suffered severe bodily injury resulting in pain and suffering, disability,

   disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

   hospitalization, medical and nursing care and treatment, loss of earnings, and loss of ability to

   earn money.

           47.   The losses are either permanent or continuing in nature.

           48.   Plaintiff has suffered these losses in the past and will continue to suffer such loses in

   the future.

         WHEREFORE, Plaintiff, MARJORIE SANDY, demands Judgment against Defendant

   PARK WEST GALLERIES, INC., for damages suffered and costs incurred, as well as for damages

   and costs that Plaintiff will suffer and incur in the future, as a result of Plaintiff’s bodily injury, pain

   and suffering, disability, disfigurement, scarring, mental anguish, hospitalization, medical care and

   treatment, nursing care and treatment, loss of earnings, loss of ability to earn money, loss of important

   bodily functions, and loss of capacity for the enjoyment of life; for all court costs, pre- and post-

   judgment interest, and for any and all other relief which the Court deems just or appropriate.




                                      ARONFELD TRIAL LAWYERS
                                            Page 10 of 11
Case 1:19-cv-20394-MGC Document 1 Entered on FLSD Docket 01/30/2019 Page 11 of 11




                               DEMAND FOR JURY TRIAL

        Plaintiff, MARJORIE SANDY, demands trial by jury on all issues so triable.

             Dated: January 30, 2019.

                                                          ARONFELD TRIAL LAWYERS
                                                          Attorneys for Plaintiff
                                                          3132 Ponce de Leon Boulevard
                                                          Coral Gables, Florida 33134
                                                          P:     (305) 441.0440
                                                          F:     (305) 441.0198

                                                   By:    /s/ Spencer Aronfeld
                                                          Spencer M. Aronfeld, Esq.
                                                          Florida Bar No.: 905161
                                                          aronfeld@Aronfeld.com

                                                   By:    /s/ Matthias Hayashi
                                                          Matthias M. Hayashi, Esq.
                                                          Florida Bar No.: 115973
                                                          mhayashi@aronfeld.com




                               ARONFELD TRIAL LAWYERS
                                     Page 11 of 11
